Citation Nr: 0512079	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  02-17 670A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefit sought on 
appeal.   


FINDINGS OF FACT

1.  VA has given the veteran all required notice and has 
rendered all required assistance. 

2.  The veteran's PTSD is manifested by symptoms including 
depression and dysphoric mood; anxiety; hypervigilance; 
social withdrawal; and difficulty with sleeping, nightmares, 
and in establishing and maintaining effective relationships.


CONCLUSION OF LAW

The criteria for a 70 percent evaluation, and no more, for 
PTSD have been met. 38 U.S.C.A. §§ 1155, 7104 (West 2002); 38 
C.F.R. §§ 3.102, Part 4, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

In July 2004, VA General Counsel issued a memorandum that 
stated that VCAA-complying notice can be provided to the 
veteran by documents devoted solely to notifying the claimant 
of the information and evidence necessary to substantiate the 
claim, to indicating which party is responsible for obtaining 
which portion of such information and evidence, and to 
requesting that the claimant provide any evidence in the 
claimant's possession that pertains to the claim. The General 
Counsel also held that the notice requirement of section 
5103(a) and section 3.159(b)(1) can be satisfied by a 
document such as a statement of the case, a supplemental 
statement of the case, or a rating decision. VAOPGCPREC 7- 
2004 (General Counsel opinions are binding on the Board. See 
38 U.S.C.A. § 7104(c) (West 2002); Splane v. West, 216 F.3d 
1058 (Fed. Cir. 2000)). 

In this case, the October 2002 Statement of the Case, which 
contains 38 C.F.R. § 3.159 (2004), notified the veteran 
consistent with requirements under the VCAA.  The veteran has 
been effectively informed of the information and evidence 
necessary to substantiate the claim, which evidence he was 
expected to submit, and which evidence VA would attempt to 
obtain for him.  He was also requested to inform the RO of 
any further evidence he wanted VA to attempt to obtain.  He 
has also been informed of what evidence was needed to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The record reflects that the RO has made 
reasonable efforts to obtain relevant medical evidence 
adequately identified by the appellant in support of his 
claim.  He also has been afforded pertinent examination.  

There is no objective evidence indicating that there has been 
a material change in the severity of his PTSD since he was 
last examined.  There are no records suggesting an increase 
in disability has occurred as compared to the last VA 
examination findings.  The Board concludes there is 
sufficient evidence to rate the service-connected condition 
fairly.  The Board finds that VA has complied with the VCAA 
duties to notify and assist.  

II.  Analysis

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

The veteran's PTSD is assigned a disability rating of 50 
percent under Diagnostic Code 9411.  According to Diagnostic 
Code 9411, a mental disorder shall be evaluated "based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of examination."  38 
C.F.R. § 4.126(a) (2004).  The regulations establish a 
general rating formula for mental disorders.  38 C.F.R. 
§ 4.130.  Ratings are assigned according to the manifestation 
of particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id.

Under Diagnostic Code 9411, a 50 percent evaluation is 
assigned if there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; or difficulty in establishing and 
maintaining effective work relationships. 

A 70 percent evaluation is assigned if there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships. 

A 100 percent evaluation is assigned if there is total social 
and occupational impairment due to symptoms including gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name. 

38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing DSM-IV.

The medical evidence shows several Global Assessment of 
Functioning (GAF) scores have been assigned since the 
approximate time of the filing of the veteran's claim for an 
increase.  The Board notes that an examiner's classification 
of the level of psychiatric impairment, by words or by a GAF 
score, is to be considered but is not determinative of the 
percentage rating to be assigned. VAOPGCPREC 10-95.  A GAF 
score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders. See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).

A GAF from 41 to 50 is defined as serious symptoms or any 
serious impairment in social, occupational, or school 
functioning.  A GAF score from 51 to 60 represents moderate 
symptoms, or moderate difficulty in social or occupational 
functioning.  A GAF score from 61 to 70 represents some mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well, 
and has some meaningful interpersonal relationships.  See 
DSM-IV at 44-47

The lay statements and testimony describing the symptoms of 
the veteran's psychiatric disability are considered to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  However, these statements must be considered in 
conjunction with the objective medical evidence of record and 
the pertinent rating criteria.

VA must consider all the evidence of record to determine when 
an ascertainable increase occurred in the rated disability.  
See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson 
v. West, 12 Vet. App. 442 (1999).  The primary concern in a 
claim for an increased evaluation for a service-connected 
disorder is the current level of disability.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board has reviewed all the evidence of record, with an 
emphasis on the more recent evidence dated in the year prior 
to receipt in September 2000 of the veteran's claim for an 
increase.  The more recent evidence consists of private and 
VA medical records; contentions of the veteran; a statement 
from the veteran's wife.  The private medical records include 
a September 2000 treatment summary report, and a June 2002 
statement from Milton Bailey, MSW.  The VA medical records 
include treatment records from 1999 through August 2002, and 
reports of VA examinations for PTSD in July 1999, October 
2000 and September 2002. 

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The evidence submitted by the veteran or on his behalf 
is extensive and will not be discussed in total detail. The 
Board will summarize the relevant evidence where appropriate 
and material to the issue here.

Comparing the symptoms discussed above to the provisions of 
the rating schedule, the Board finds for the following 
reasons that the criteria for a 70 percent rating are more 
nearly approximated.  

During VA examination in September 2002, a Global Assessment 
of Functioning (GAF) score of 48 was assigned, which the 
examiner attributed as due to the veteran's severe social 
impairment.  This score is essentially consistent with the 
range of scores contained in reports of the other recent VA 
examinations in July 1999 and October 2000, when the examiner 
assigned GAF scores of 40 and 46, respectively.  It is also 
consistent with private medical records including the 
September 2000 treatment summary report in which a GAF of 40 
was assigned, and the June 2002 statement from Milton Bailey, 
MSW, in which he noted that the veteran's GAF is 
characterized by serious impairment in psychological, social 
and occupational functioning. 

There are several VA progress notes during 2002 between 
January and August, which contain diagnoses of PTSD, and GAF 
scores ranging from 52 to 57.  In July 2002, the diagnosis 
was PTSD, chronic, severe.

As noted above, a GAF score of 41-50 contemplates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See DSM-IV at 44-47. 

A GAF score of 51-60 contemplates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers). Id.

When examined most recently in August 2002, the veteran 
complained that he is not sleeping anymore, and is getting 
four hours of sleep at most.  He was currently in a weekly 
outpatient group therapy and receiving individual therapy, 
and taking Sertraline daily.  The examiner stated that the 
veteran presented as just an absolute disheveled and a 
nervous wreck.  The veteran exhibited positive startle 
response and was feeling more edgy and agitated.  He reported 
that there was marital discord in his marriage.  The examiner 
believed that the veteran had probably had some suicidal 
ideation although the veteran denied intent and plan.

As reflected in that examination, the veteran's symptoms 
include that his thought processes and communication are 
normal.  He denies having hallucinations and delusions.  Eye 
contact is poor.  His hygiene is poor.  He is oriented times 
three.  He denies memory problems.  He has night-time 
hypervigilance.  His speech is fluent and relevant.  He 
denies having actual panic attacks.  He rates his depression 
as an eight on a scale of zero to ten.  The examiner stated 
that because of veteran's medication, the veteran has not 
acted out his anger and his impulse control in this respect 
is ok.  He is not getting more than four hours of sleep a 
night due to anxiety and nightmares.  The diagnosis under 
Axis IV indicates that the veteran's symptoms involved 
marital discord and social withdrawal.

The veteran's PTSD symptoms include mood disturbances such as 
depression, anxiety, irritability, sleep disturbances, and 
hypervigilance.  He is sometimes tearful.  The veteran's 
psychiatric symptoms also have resulted in some social 
isolation or withdrawal.  Even though he is married to the 
same women for approximately forty years, this is his third 
marriage and it is strained with marital discord.  At the 
time of his October 2000 examination, he was working only 
three days a week, cutting hair only for service veterans.  
Otherwise he was doing chores around the house.

A July 2002 statement from his employer indicates the veteran 
was working 33 hours per week as a barber, with earnings that 
year (to July) of more than $14,000.  No concessions on 
account of disability were reported.

Additionally, VA outpatient treatment records indicate that 
the veteran experiences symptoms such as dysthymic mood, 
withdrawal and sadness.  During individual therapy in July 
2002, his affect was blunted and he sat with no eye contact.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor.  Based on the foregoing, 
the Board finds that the PTSD has played a part in the 
veteran's occupational and social impairment with 
deficiencies in most areas, including work and family, due to 
symptoms such as depression, neglect of personal appearance 
and hygiene, impaired impulse control, and possibly suicidal 
ideation.  

The Board concludes that the objective medical evidence and 
the veteran's statements regarding his symptomatology shows 
disability that more nearly approximates that which warrants 
the assignment of a 70 percent disability rating.  See 38 
C.F.R. § 4.7.  Accordingly, after resolving any reasonable 
doubt in the veteran's favor, the Board finds that he has met 
the requirements for a 70 percent schedular rating.  

The criteria of a 100 percent rating, however, are not more 
nearly approximated because the psychoneurotic symptoms are 
not shown to be totally incapacitating nor shown to cause 
inability to obtain or to retain employment.  That is, 
comparing the symptoms to the criteria of the rating 
schedule, the Board does not find that the criteria of a 100 
percent rating are more nearly approximated.

As reflected in the September 2002 VA examination, findings 
do not show that there is total social and occupational 
impairment.  Further, findings do not show symptoms such as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name. 

As reflected in findings from the September 2002 VA 
examination, the veteran's thought processes and 
communication are normal.  His speech is fluent and relevant.  
He is oriented as to time, person, and place.  He denies 
having memory problems.  He is not having delusions or 
hallucinations.  He is able to perform his occupation at some 
level.  Although he has some problems in his marriage, he has 
a long-term marriage to the same wife, with whom he had five 
children.  There is no evidence of grossly inappropriate 
behavior, and with his medication his impulse control is ok 
and he is not acting out anger.  

There is no evidence of a persistent danger of the veteran 
harming himself or others.  However, although the veteran 
denied suicidal ideation at the September 2002 VA 
examination, the examiner felt that there had been some 
suicidal ideation.  Also, a private medical record dated in 
June 2002 noted frequent suicidal ideations.  Nevertheless, 
suicidal ideation is a core symptom within the set of 
symptoms under the criteria for a 70 percent rating, whereas, 
persistent danger of the action itself as opposed to mere 
ideation, a symptom associated with the 100 percent rating, 
is not shown by the competent medical evidence. Finally, he 
remains gainfully employed.

Thus, based on the foregoing, the Board finds that the 
veteran's PTSD has not resulted in total occupational and 
social impairment, due to such symptoms as listed under 
Diagnostic Code 9411 requisite for a 100 percent rating.  
Therefore, a higher rating than 70 percent is not warranted, 
as the criteria for a 100 percent rating are not more nearly 
approximated and the benefit of the doubt is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 58 (1991).

	(CONTINUED ON NEXT PAGE)




ORDER

A 70 percent rating for PTSD is granted, subject to 
regulations applicable to the payment of monetary benefits.



	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


